Citation Nr: 0816743	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  03-02 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse and D.T.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to March 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board video conference 
hearing in October 2003.  The Board previously remanded this 
case in May 2004 and October 2006. 

While the Board regrets further delaying appellate review, 
the appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The veteran is seeking service connection for 
arteriosclerotic heart disease.  By way of background, in May 
2004, the Board remanded this issue for a VA examination and 
opinion to clarify the nature, time of onset, and etiology of 
any arteriosclerotic heart disease, and whether any diagnosed 
cardiovascular disorder was due to asbestos exposure during 
service or after service.  On remand, the veteran was 
afforded a VA examination in January 2005.  The examiner 
offered the opinion that the veteran's coronary artery 
disease and pulmonary disease were more likely than not 
unrelated.  However, as the examiner failed to offer an 
opinion as to whether any coronary artery disease was 
directly caused by the veteran's exposure to asbestos during 
service, which had been conceded by the VA, the Board again 
remanded this case in October 2006 for an opinion from the 
same examiner.  In March 2007, the same examiner indicated 
that there was a statistical correlation between the presence 
of pleural plaques and coronary artery disease.  However, the 
veteran's chest x-ray and CAT scan showed no pleural plaques.  
The examiner then stated that if pleural plaques were 
present, then some association may be present.  Nevertheless, 
the examiner then opined that it was as likely as not that 
the veteran's coronary artery disease and asbestos were 
proximately related.  Nevertheless, given that the examiner 
previously indicated that pleural plaques must be present for 
there to be an association and found that the veteran had 
none, the opinion appears to be inconsistent on its face.  
Essentially, the examiner's rational does not support his 
final conclusion.  Thus, again, while the Board regrets 
further delaying appellate review of this case, the Board 
finds that the claims file should again be sent to the same 
examiner who conducted the January 2005 examination and 
offered the March 2007 opinion in order to clarify his March 
2007 opinion as to whether the veteran's coronary artery 
disease was caused by the veteran's exposure to asbestos 
during service.  Further, since the case is being returned to 
the same examiner for clarification of his March 2007 
opinion, the Board finds that the examiner should also offer 
an opinion as to whether the veteran's heart disease has been 
aggravated by his service-connected chronic obstructive 
pulmonary disease with asbestosis as this was not addressed 
in the January 2005 VA examination report.  38 C.F.R. 
§ 3.310.  If the same examiner is not available, the veteran 
should be scheduled for a new VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the entire claims 
file to the same examiner who conducted 
the January 2005 examination and offered 
the March 2007 opinion, and request that 
he clarify his opinion as to whether the 
veteran's cardiovascular disease is at 
least as likely than not (50% or higher 
degree of probability) caused by the 
veteran's exposure to asbestos during 
service.  Further, the examiner should 
also offer an opinion as to whether it is 
at least as likely as not (50% or higher 
degree of probability) that the veteran's 
cardiovascular disease has been 
aggravated by his service-connected 
chronic obstructive pulmonary disease 
with asbestosis.  If the same examiner is 
not available, the veteran should be 
scheduled for another VA examination to 
clarify the nature, time of onset, and 
etiology of any diagnosed 
arteriosclerotic heart disease found.  
The claims file must be made available 
to, and be reviewed by, the examiner in 
connection with the examination.  After 
reviewing the claims file and examining 
the veteran, the examiner should offer an 
opinion as to whether the veteran's 
cardiovascular disease is at least as 
likely than not (50% or higher degree of 
probability) caused by the veteran's 
exposure to asbestos during service.  
Further, the examiner should also offer 
an opinion as to whether it is at least 
as likely as not (50% or higher degree of 
probability) that the veteran's 
cardiovascular disease has been 
aggravated by his service-connected 
chronic obstructive pulmonary disease 
with asbestosis.  A detailed rationale 
for all opinions expressed should be 
furnished.

2.  Thereafter, the issue on appeal 
should be
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



